DETAILED ACTION
The papers submitted on 21 June 2022, amending claims 1, 12, 14, 17, 19, and 21, canceling claims 16, 18, and 20, are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) in view of Miyaharu et al. (US 2013/0221556 A1) and Yamamoto (US 2014/0367874 A1).
Regarding claim 1, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first mark, using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical system including a scope 11 configured to detect a relative position between the first mark and the second mark (FIG. 1; ¶ 30), and an adjustment mechanism configured to adjust a field of view of the scope in accordance with a position of a pair of the first and second marks by adjusting a position of the scope (FIG. 1, 6A-B, 7A-B; ¶¶ 34, 44+),
an illumination system 6 configured to illuminate the first and second marks (¶ 30) and a camera 15 detecting system configured to detect an image formed by the first and second marks illuminated with the illumination light (FIG. 1, 6A-B, 7A-B; ¶ 44+) and
the illumination system includes a light blocking portion 31, equated with the claimed limiter,  configured to limit incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (FIG. 1, 5; ¶ 42).
Murasato does not appear to expressly disclose that the adjustment mechanism for the scope is outside the optical path of the curing unit and is capable of adjusting the position relative to the mold and/or the substrate and that the scope include includes an independent illumination system that does not cure the imprint material.
However, Miyaharu discloses a similar imprint lithography apparatus 1 (FIG. 2; title/abstract) which includes a from curing light source 2 and a detector 3 or scope which detects the relative position of the mold 7 and substrate 8 by marks 10/11 thereon and can be independent driven in the X-, Y-, or Z- directions relative to the mold 7 or substrate 8 (FIG. 2; ¶ 32), the scope 3 includes an light source 23 which does not cure the resin 9 (¶¶ 36-37) and is different than the curing light (¶ 37) supplied by the UV irradiation curing unit 2 (FIG. 2; ¶¶ 26-27, 35).
Additionally, Yamamoto discloses a similar alignment scope 114a for an imprint lithography apparatus (title/abstract, FIG. 3) with independent curing 141 and illumination light sources 330 (FIG. 1, 3; ¶¶ 25, 28) wherein the scope inclined out of the optical path of the curing unit (¶ 28; FIG. 3). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the scope 11 and camera 15 of Murasato to include the detector 3 of Miyaharu outside the optical path of Yamamoto, because such a device is known in the art and could be used to align the mold/substrate without curing illumination.
Regarding claim 2, Murasato discloses the limiter 31 is capable of preventing the illumination light from directly entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 3, Murasato discloses the limiter 31 is capable of reducing the illumination light entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 4, Murasato discloses the illumination system further includes a driving mechanism 32 capable of driving the limiter so as to change a region of the mold where the illumination light enters (¶ 29; FIG. 1, 4-5).
Regarding claim 5, Murasato discloses the limiter includes a plurality of movable members 310 or 312, and the driving mechanisms 321 or 322 drive the plurality of movable members (FIG. 5; ¶ 42).
Regarding claim 6, Murasato discloses moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45), 
wherein the driving mechanism 32 is capable of driving the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in which the adjustment mechanism adjusts the field of view so that the mark of the mesa is included in the field of view (¶¶ 30, 45; FIG 1, 5).
Regarding claim 10, Murasato discloses the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).
Regarding claim 11, Miyaharu suggests that the detector light is different than the curing light (¶ 37) and discloses optical stops 24a, 26, 27 which block or attenuate the light (FIG. 3-4; ¶ 38).
Regarding claim 12, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first mark, using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical system including a scope 11 configured to detect a relative position between the first mark and the second mark (FIG. 1; ¶ 30), and an adjustment mechanism configured to adjust a field of view of the scope in accordance with a position of a pair of the first and second marks by adjusting a position of the scope (FIG. 1, 6A-B, 7A-B; ¶¶ 34, 44+),
an illumination system 6 configured to illuminate the first and second marks (¶ 30) and a camera 15 detecting system configured to detect an image formed by the first and second marks illuminated with the illumination light (FIG. 1, 6A-B, 7A-B; ¶ 44+) and
the illumination system includes a light blocking portion 31, equated with the claimed limiter, capable of limiting a region of illumination, and a driving mechanism 32 capable of driving the limiter so as to change a region of the mold where the illumination light enters (¶¶ 29, 42; FIG. 1, 4-5), and
the driving mechanism 32 drives the limiter 31 in a state in which the adjustment mechanism adjusts the field of view so that the mark of the mesa is included in the field of view (¶¶ 30, 45; FIG 1, 5).
Murasato does not appear to expressly disclose that the adjustment mechanism for the scope is outside the optical path of the curing unit and is capable of adjusting the position relative to the mold and/or the substrate and that the scope include includes an independent illumination system that does not cure the imprint material.
However, Miyaharu discloses a similar imprint lithography apparatus 1 (FIG. 2; title/abstract) which includes a from curing light source 2 and a detector 3 or scope which detects the relative position of the mold 7 and substrate 8 by marks 10/11 thereon and can be independent driven in the X-, Y-, or Z- directions relative to the mold 7 or substrate 8 (FIG. 2; ¶ 32), the scope 3 includes an light source 23 which does not cure the resin 9 (¶¶ 36-37) and is different than the curing light (¶ 37) supplied by the UV irradiation curing unit 2 (FIG. 2; ¶¶ 26-27, 35).
Additionally, Yamamoto discloses a similar alignment scope 114a for an imprint lithography apparatus (title/abstract, FIG. 3) with independent curing 141 and illumination light sources 330 (FIG. 1, 3; ¶¶ 25, 28) wherein the scope inclined out of the optical path of the curing unit (¶ 28; FIG. 3). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the scope 11 and camera 15 of Murasato to include the detector 3 of Miyaharu outside the optical path of Yamamoto, because such a device is known in the art and could be used to align the mold/substrate without curing illumination.
Regarding claim 13, Murasato discloses the driving mechanism 32 is capable of driving the limiter 31 to limit incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (FIG 1, 4-5).
Regarding claim 14, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first mark, using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical system including a scope 11 configured to detect a relative position between the first mark and the second mark (FIG. 1; ¶ 30), and an adjustment mechanism configured to adjust a field of view of the scope in accordance with a position of a pair of the first and second marks by adjusting a position of the scope (FIG. 1, 6A-B, 7A-B; ¶¶ 34, 44+),
an illumination system 6 configured to illuminate the first and second marks (¶ 30) and a camera 15 detecting system configured to detect an image formed by the first and second marks illuminated with the illumination light (FIG. 1, 6A-B, 7A-B; ¶ 44+) and
the illumination system includes a light blocking portion 31, equated with the claimed limiter, configured to limit a region of the illumination light entering the mold (FIG. 1, 5; ¶ 42), and 
the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).
Murasato does not appear to expressly disclose that the adjustment mechanism for the scope is outside the optical path of the curing unit and is capable of adjusting the position relative to the mold and/or the substrate and that the scope include includes an independent illumination system that does not cure the imprint material.
However, Miyaharu discloses a similar imprint lithography apparatus 1 (FIG. 2; title/abstract) which includes a from curing light source 2 and a detector 3 or scope which detects the relative position of the mold 7 and substrate 8 by marks 10/11 thereon and can be independent driven in the X-, Y-, or Z- directions relative to the mold 7 or substrate 8 (FIG. 2; ¶ 32), the scope 3 includes an light source 23 which does not cure the resin 9 (¶¶ 36-37) and is different than the curing light (¶ 37) supplied by the UV irradiation curing unit 2 (FIG. 2; ¶¶ 26-27, 35).
Additionally, Yamamoto discloses a similar alignment scope 114a for an imprint lithography apparatus (title/abstract, FIG. 3) with independent curing 141 and illumination light sources 330 (FIG. 1, 3; ¶¶ 25, 28) wherein the scope inclined out of the optical path of the curing unit (¶ 28; FIG. 3). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the scope 11 and camera 15 of Murasato to include the detector 3 of Miyaharu outside the optical path of Yamamoto, because such a device is known in the art and could be used to align the mold/substrate without curing illumination.
Regarding claims 17, 19, and/or 21, Miyaharu suggests optical stops 24a, 26, 27 which block or attenuate light in the optical path of the detector 3 different from the optical path of the curing unit light (FIG. 2-4; ¶ 38)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) in view of Miyaharu et al. (US 2013/0221556 A1) and Yamamoto (US 2014/0367874 A1) as applied to claim 1 above, further in view of Auerbach et al. (Serrated-aperture apodizers for high-energy laser systems).
Murasato does not appear to expressly disclose details of the limiter’s edge structure.
However, Auerbach discloses serrated apertures (title; Fig. 1, 4) to reduce diffraction ripples at the edges of the aperture (p. 3179 Introduction) having a triangular-wave shape (Fig. 2, 4) which effectively reduces transmission at the edge (Fig. 1, 3, 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the limiter of Murasato to include the serrated edge of Auerbach, in order to reduce diffraction ripples and provide a smooth tapered edge profile to the beam (Auerbach § Introduction).
Response to Arguments
Applicant’s amendments/arguments, see pp 2-12, filed 21 June 2022, with respect to the rejections of claims 1-14, 17, 19, and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Yamamoto (US 2014/0367874 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto; Kenji
US 9971256 B2
SATO; Hiroshi
US 20110278768 A1
Sato; Hiroshi
US 8703035 B2


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742